DETAILED ACTION
This office action is in response to communication filed on July 6, 2022.

Response to Amendment
Amendments filed on July 6, 2022 have been entered.
The specification has been amended.
Claims 1-6 and 14-17 have been amended.
Claims 7-13 and 18-20 remain cancelled.
Claims 1-6 and 14-17 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 07/06/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9), filed on 07/06/2022, with respect to the objections to claims 1-6 and 14-17 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-12), filed on 07/06/2022, with respect to the rejections of claims 1-6 and 14-17 under 35 U.S.C. 103 have been fully considered. In view of the amendments and applicant’s arguments, the rejections have been withdrawn. 

Examiner’s Note
Claims 1-6 and 14-17 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improved slowness resolution using borehole guided waves), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 14 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., improved slowness resolution using borehole guided waves), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-6 and 15-17, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-6 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1. (Currently Amended)
Brie (US 6654688 B1, IDS record) discloses:
A method of determining body wave slowness from guided borehole waves (col. 1, lines 5-8: processing of sonic waveform measurements, including guided borehole waves (see col. 1, lines 21-46) to characterize underground formations is presented), the method comprising: 
selecting a target axial resolution based on a size of a receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers; the number of receivers and the distances between them provides the axial resolution employed by the tool); 
obtaining a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
computing a 2D dispersion semblance map for each waveform data set (col. 8, lines 60-61: each sub-array is processed using Dispersive Slowness Time Coherence (DSTC) processing to obtain a corresponding slowness-time (S/T) plane (see also col. 14, lines 6-19)); 
stacking the 2D dispersion semblance maps to generate a stacked 2D semblance map (col. 8, lines 65-67; col. 15, lines 38-47: the semblances from the various sub-arrays are averaged (stacked) to obtain an average (stacked) S/T plane). 

Regarding computing a slowness-frequency 2D dispersion semblance map for each waveform data set based on frequency phase difference values in the plurality of waveform data sets, Mukhopadhyay (Mukhopadhyay, “The Differential-Phase Based Time-and Frequency-Semblance Algorithm for Array-Acoustic Processing and Its Application to Formation-Slowness Measurement,” Petrophysics: the SPWLA Journal of Formation Evaluation and Reservoir Description., vol. 54, 2013) teaches:
	“In the case of frequency-semblance processing, the received waveforms are first transformed to the frequency domain and a phase correction, which corresponds to the
relative spatial separation between different array-receiver locations with respect to a reference receiver, is applied. These phase-corrected frequency-domain waveforms are
then multiplied with the complex conjugate of the reference waveform. The above process is repeated by considering each receiver once as a reference receiver, and the unique pair values are added to form the frequency-coherence map. The display of the coherence image with respect to frequency and slowness is called a frequency-semblance map” (p. 477, col. 1: differential-phase frequency semblance processing is applied to acoustic waveform data to obtain frequency-semblance maps, which are used to provide accurate formation mode-slowness information with high resolution (see Abstract))

Regarding determining the body wave slowness from the extracted dispersion curve, Wang (US 20050261835 A1, IDS record) teaches:
“Thus, it is possible to stack in the Fourier domain, and to find semblances so as to identify the best dispersion curve and the formation shear slowness without ever returning to the time domain” ([0114]: stacking can be performed in the frequency domain in order to find semblances to identify the best dispersion curve and consequently the shear slowness (body wave slowness); the semblance being represented over a two dimensional grid of slowness and frequency (see Figs. 7c, 8c, 9c, 10c, 11c; [0125]-[0129])).

Orban (US 20140169127 A1) teaches:
“After the noise is removed, the “cleaned single shot map” can be created by superimposing the set of cleaned group semblance maps (as shown in FIG. 14) as a second step in the methods of this disclosure” ([0248]: semblance maps are stacked (see claim 10) to generate a single shot semblance map, which improves reflectors detections (see [0068])).

Plona (US 20080144439 A1, IDS record) teaches:
“FIG.16 shows 2D line displays of dispersion curves projected onto slowness-frequency plane. This is an alternative view of the 3D data. One observes that some dispersion curves are much steeper than others. This is a qualitative indicator of formation near-wellbore alteration” ([0086]: 2D slowness-frequency dispersion curves presented as an alternative of a 3D display of dispersion curves versus depth with slowness-frequency depth axes (see Figs. 13 and 14) is used as a qualitative indicator of formation near-wellbore alteration).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“stacking the slowness-frequency 2D dispersion semblance maps to generate a stacked 2D semblance map; and
extracting a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 14. (Currently Amended)
Brie (US 6654688 B1, IDS record) discloses:
An apparatus (Fig. 2; col. 2, lines 1-3: a tool used for sonic measurements is disclosed) comprising: 
an acoustic logging tool having a receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers), the acoustic logging tool configured to acquire a plurality of waveform data sets corresponding to a target formation zone, wherein each waveform data set is acquired at a different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
at least one processor (Fig. 2, item 22 – “control unit”) in communication with the acoustic logging tool (col. 2, lines 11-14: tool is in communication with control unit), wherein the at least one processor is coupled with a non-transitory computer-readable storage medium having stored therein instructions (col. 1, lines 5-8; col. 2, lines 15-28: recording and processing of sonic waveforms are performed, which imply the use of memory to store the data and processing instructions) which, when executed by the at least one processor, causes the at least one processor to: 
select a target axial resolution based on a size of the receiver array (Fig. 2; col. 2, lines 1-11: a tool used for sonic measurements includes a transmitter and an array of eight spaced receivers; the number of receivers and the distances between them provides the axial resolution employed by the tool); 
obtain the plurality of waveform data sets corresponding to the target formation zone, wherein each waveform data set is acquired at the different shot position (col. 3, lines 9-19; col. 8, lines 48-57: in multishot STC processing (MSTC), a formation interval is measured multiple times using sub-arrays of the array of receivers; each measurement resulting in an array of sonic waveforms (see Fig. 1; Fig. 3, item 100; col. 3, lines 58-60; see also col. 14, lines 6-19)); 
compute a 2D dispersion semblance map for each waveform data set (col. 8, lines 60-61: each sub-array is processed using Dispersive Slowness Time Coherence (DSTC) processing to obtain a corresponding slowness-time (S/T) plane (see also col. 14, lines 6-19)); 
stack the 2D dispersion semblance maps to generate a stacked 2D semblance map (col. 8, lines 65-67; col. 15, lines 38-47: the semblances from the various sub-arrays are averaged (stacked) to obtain an average (stacked) S/T plane). 

Regarding compute a slowness-frequency 2D dispersion semblance map for each waveform data set based on frequency phase difference values in the plurality of waveform data sets, Mukhopadhyay (Mukhopadhyay, “The Differential-Phase Based Time-and Frequency-Semblance Algorithm for Array-Acoustic Processing and Its Application to Formation-Slowness Measurement,” Petrophysics: the SPWLA Journal of Formation Evaluation and Reservoir Description., vol. 54, 2013) teaches:
	“In the case of frequency-semblance processing, the received waveforms are first transformed to the frequency domain and a phase correction, which corresponds to the
relative spatial separation between different array-receiver locations with respect to a reference receiver, is applied. These phase-corrected frequency-domain waveforms are
then multiplied with the complex conjugate of the reference waveform. The above process is repeated by considering each receiver once as a reference receiver, and the unique pair values are added to form the frequency-coherence map. The display of the coherence image with respect to frequency and slowness is called a frequency-semblance map” (p. 477, col. 1: differential-phase frequency semblance processing is applied to acoustic waveform data to obtain frequency-semblance maps, which are used to provide accurate formation mode-slowness information with high resolution (see Abstract))

Regarding determine a body wave slowness from the extracted dispersion curve, Wang (US 20050261835 A1, IDS record) teaches:
“Thus, it is possible to stack in the Fourier domain, and to find semblances so as to identify the best dispersion curve and the formation shear slowness without ever returning to the time domain” ([0114]: stacking can be performed in the frequency domain in order to find semblances to identify the best dispersion curve and consequently the shear slowness (body wave slowness); the semblance being represented over a two dimensional grid of slowness and frequency (see Figs. 7c, 8c, 9c, 10c, 11c; [0125]-[0129])).

Orban (US 20140169127 A1) teaches:
“After the noise is removed, the “cleaned single shot map” can be created by superimposing the set of cleaned group semblance maps (as shown in FIG. 14) as a second step in the methods of this disclosure” ([0248]: semblance maps are stacked (see claim 10) to generate a single shot semblance map, which improves reflectors detections (see [0068])).

Plona (US 20080144439 A1, IDS record) teaches:
“FIG.16 shows 2D line displays of dispersion curves projected onto slowness-frequency plane. This is an alternative view of the 3D data. One observes that some dispersion curves are much steeper than others. This is a qualitative indicator of formation near-wellbore alteration” ([0086]: 2D slowness-frequency dispersion curves presented as an alternative of a 3D display of dispersion curves versus depth with slowness-frequency depth axes (see Figs. 13 and 14) is used as a qualitative indicator of formation near-wellbore alteration).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“stack the slowness-frequency 2D dispersion semblance maps to generate a stacked 2D semblance map; and
extract a dispersion curve from the stacked 2D semblance map to generate an extracted dispersion curve,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-6 and 15-17.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Said Assous and Peter Elkington, “Phase-based dispersion analysis for acoustic array borehole logging data”, The Journal of the Acoustical Society of America 135, 1919-1928 (2014) https://doi.org/10.1121/1.4868396.
Reference discloses a phase-based dispersion analysis method for slowness extraction from guided waves recorded by an acoustic borehole logging tool in a geological formation.
Wathelet, Marc & Jongmans, D. & Ohrnberger, Matthias. (2004). Surface-wave inversion using a direct search algorithm and its application to ambient vibration measurements. Near Surface Geophysics - NEAR SURF GEOPHYS. 2. 10.3997/1873-0604.2004018.
Reference discloses stacking slowness maps over times windows for separate frequencies (see Fig. 7(b)-(c)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857